DETAILED ACTION
1.	Applicant's submission filed on 11/9/2020 has been entered.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
2.	The rejection of claim 1, and thus dependent claim 3, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of the correction filed.  
	The rejection of claim 1, and thus dependent claim 3, under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of the correction filed.    

3.	Claim 1, and thus dependent claim 3, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 has been amended to recite the following:
“…a first oxide layer, coated on the surface of the positive electrode active material substrate and selected from one or more of oxides of element M comprising Al2O3, wherein the element M is Al; and
a second oxide layer having a continuous layered structure, coated on the surface of the first oxide layer and selected from one or more of oxides of element M' comprising B2O3, wherein the element M' is B…”  

The claim is written such that there are multiple interpretations and it is not entirely clear.  It appears the claim reads that the element M comprises Al2O3 followed by the element M is Al.  element M cannot comprise/be the compound Al2O3.  The same is true of the element M' which reads that the element M' comprises B2O3 followed by the element M' is B.  The element M’ cannot be the compound B2O3.   The issue is one of sentence structure/grammar, and the issue can be corrected by the following amendment:
“…a first oxide layer, coated on the surface of the positive electrode active material substrate and selected from one or more of oxides of element M, wherein the element M is Al, and the one or more oxides is Al2O3; and
a second oxide layer having a continuous layered structure, coated on the surface of the first oxide layer and selected from one or more of oxides of element M', wherein the element M' is B, and the one or more oxides is B2O3…”  

Appropriate correction is required.  For compact prosecution purposes, the claim will be examined as if the amendment has been made.

Claim Rejections - 35 USC § 103
4.	The rejection of claim 1 under 35 U.S.C. 103 as being unpatentable over Kweon et al. (US 2002/0071991) in view of Kamizori et al. (US 2014/0234704) and Kodato et al. (US 2017/0133676) is withdrawn in view of the amendments filed.  All rejections pending from this are also withdrawn.  Kamizori was relied upon to teach the nickel-rich feature, and is no longer a required reference given the removal of the subject matter.  

5.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kweon et al. (US 2002/0071991) in view of Kodato et al. (US 2017/0133676).
Regarding claim 1, Kweon teaches a modified positive electrode active material, comprising:  a positive electrode active material substrate (core) (P11, 31-38), wherein the positive electrode active material substrate is selected from the group including lithium-nickel-manganese-cobalt-based oxide ternary material (P5, 31-38); and at least two surface-treatment oxide layers on the core, each of the two surface-treatment layers includes at least one coating layer of B oxide with a thickness of 1 to 100 nm (P56-57) and thus meets the limitation of having “a continuous layered structure” as claimed.  
Thus, Kweon teaches a first oxide layer, coated on the surface of the positive electrode active material substrate (core) and selected from one or more oxides of element A (“M” as claimed”), wherein the element A (“M”) is selected from a group including elements Al and B, and a second oxide layer coated on the surface of the first oxide layer and selected from a group of oxides of element B (M’), wherein the element B (“M') is selected from the same group of elements including Al and B, wherein element B may be a different from the element A (P13, 30, 56).  The examples exemplify coatings of Al2O3 and B2O3 (see Examples 1-26).  Example 14 has a LiCoO2 core (“positive electrode active material substrate”) with a first B2O3 layer and a second Al2O3 layer thereon (P90-95); thus the combination of B2O3 and Al2O3 oxide layers is known.  
The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397.  
Al, Co, K, Na, Ca, Si, Ti, Sn, V, Ge, Ga, B, As and Zr (P12), which represent a finite number of identified, predictable potential solutions.  A person having ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success to arrive at the specific combination of a first surface treatment layer of Al2O3, and a second surface treatment layer of B2O3.  
Therefore, the specific combination of a first oxide layer of Al2O3 and a second oxide layer of B2O3 as claimed is considered an obvious expedient to one having ordinary skill in the art at the effective filing date of the invention based on the “Obvious to Try” rationale of choosing from a finite number of identified, predictable solutions with a reasonable expectation of success (MPEP 2143, Exemplary Rationale E), the selection being that of elements A (M as claimed) and B (M’ as claimed) as Al and B, respectively, from the group of elements explicitly taught by Kweon including Al and B (P12, 42, 105).
Furthermore, Example 4 has a first Al2O3 layer and a second SiO2 layer, wherein Al2O3, SiO2, and B2O3 are equated as suitable layers to prevent reaction between the positive active material and the electrolyte and the oxidation of the electrolyte by Kwon (P105).  
Therefore, it is additionally considered an obvious expedient to one having ordinary skill in the art at the effective filing date to substitute B2O3 in place of SiO2 in Example 4 given the 2O3 with a B2O3 layer coated thereon.  The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art (MPEP 2143, Exemplary Rationale B).
Of note is that the claim is a product-by-process claim given the language of “a first oxide layer, coated on the surface of the positive electrode active material substrate… and a second oxide layer.. coated on the surface of the first oxide layer.”  The Courts have held:
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).  

The implied structure of the product-by-process claims is that the layers are in the specified order of positive electrode active material substrate, the first oxide layer; and then the second oxide layer, or in other words the first oxide layer is between the positive electrode active material substrate and the second oxide layer.  
Kweon teaches that the content of the coating element (A or M’ as claimed; B or M’’ as claimed) is most preferably from 0.0001 to 1 wt% based on the weight of the positive active material substrate/core (P41).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP § 2144.05).  Thus, the claimed ranges of element M is present in an amount of 0.3 to 2% in the first oxide layer and the element M' is present in an amount of 0.2 to 1% in the second oxide layer based on the mass of the positive electrode active material substrate are each rendered prima facie obvious by the 
Furthermore regarding claim 1, Kweon teaches the “substrate” comprises particles of modified positive electrode active material (see all Examples describing starting with a positive electrode active powder having a 10 μm average diameter), but fails to recite the particles comprise primary particles and secondary particles formed by agglomeration of primary particles; and wherein the primary particles have a particle diameter of 0.2 μm to 1 μm and the secondary particles have a particle diameter of 5 μm to 18 μm.  In the same field of endeavor, Kodata teaches analogous art of a lithium composite oxide, wherein the primary particles of the positive electrode active materials is 0.1-3 μm, and most preferably 0.1 μm to 0.6 μm (P45), and the condensed/agglomerated primary particles form secondary particles with an average diameter of 1- 30 μm, and most preferably 5-15 μm (P44).  Kodata teaches with respect to the primary particle range (P45): 

    PNG
    media_image1.png
    163
    417
    media_image1.png
    Greyscale

Kodata teaches with respect to the secondary particle range (P44):

    PNG
    media_image2.png
    275
    421
    media_image2.png
    Greyscale

	Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to provide the positive electrode active material substrate/core particles of Kweon in the form of secondary particles formed by agglomeration of primary particles and in the ranges described above as taught by Kodata to balance the features of filling characteristics, mixing characteristics, specific surface area, and battery performance (P44, 45).  With respect to the ranges taught by Kodata, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP § 2144.05).

6.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kweon et al. (US 2002/0071991) in view of Kodato et al. (US 2017/0133676) as applied to claim 1, and further in view of Zhu et al. (US 2017/0069907).
	Regarding claim 3, Kweon fails to teach that the first oxide layer (Al2O3) coated on the surface of the positive electrode active material substrate has an island-like shape.  In the same field of endeavor, Zhu teaches coated lithium transition metal oxide cathode materials including lithium-nickel-manganese-cobalt-based oxide materials (“LNMCO type cathode materials” – P3) including the examples of  LiNi0.5Mn0.3Co0.2O2 and LiNi0.6Mn0.2Co0.2O2 to which an Al2O3 2O3 is attached to the surface of the core particles as a discontinuous coating,” and wherein, “The attached Al2O3 may be in the form a plurality of discrete particles having a d50 <100nm” (P21) and describes Fig. 1 as showing “The presence of discrete particles (or nanometric islands) of alumina on the surface is clear.” (P74). Zhu teaches that the nanoparticles of alumina contribute to an increase in the BET surface area of the cathode material, without increasing the surface area of the NMC (nickel-manganese-cobalt material) itself (P3, 56).
	Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to apply the known technique of coating LNMCO core particles with Al2O3 particles that are provided as a discontinuous coating and in the form of a plurality of discrete particles or nanometric islands (“having an island-like shape”) as taught by Zhu (P21, 74) to the first oxide layer (Al2O3) coated on the surface of the positive electrode active material LNMCO material of Kweon in order to provide the predictable result of increasing the BET surface of the cathode material without increasing the surface area of the NMC (nickel-manganese-cobalt material) itself as taught by Zhu (P56).  

7.	Claim 3 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Kweon et al. (US 2002/0071991) in view of Kodato et al. (US 2017/0133676) as applied to claim 1, and further in view of Cho et al., “Novel LiCoO2 Cathode Material with Al2O3 Coating for a Li Ion Cell, Chem. Mater., 2000, 12, 3788-3791, Published on Web 11/28/2000 (copy previously provided).
	Regarding claim 3, Kweon fails to teach that the first oxide layer (Al2O3) coated on the surface of the positive electrode active material substrate has an island-like or continuous island 2 (“positive electrode active material substrate”) is coated with an Al2O3 coating layer (“first oxide layer coated on the surface of the positive active material substrate”) having an island-like shape (see Fig. 1a, SEM image of the Al2O3-coated LiCoO2 particles, reproduced below):

    PNG
    media_image3.png
    238
    305
    media_image3.png
    Greyscale

Cho teaches that the Al2O3-coated LiCoO2 particles having the above structure has improved capacity retention, increase discharge voltage at higher C rates, and improved structural stability (p. 3789-3791).  
	Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to apply the known technique of coating positive active particles with Al2O3 having an island-like shape as taught by Cho to the modified positive electrode active material of Kweon which includes an Al2O3-coated LNMCO modified positive electrode active material in order to achieve the benefits of a structure having improved capacity retention, increase discharge voltage at higher C rates, and improved structural stability of as taught by Cho (p. 3789-3791) on the basis that the Courts have held that the use of a known technique to improve similar products in the same way supports a conclusion of obviousness (MPEP 2143, Exemplary Rationale C).

Response to Arguments
8.	Applicant's arguments filed 11/9/2020 have been fully considered but they are not persuasive.  Applicant’s pertinent arguments to the updated rejection of record are reproduced below with a subsequent Examiner response section that is respectfully submitted.
	1) Applicant respectfully traverses all of these rejections and, in the interests of advancing prosecution, avoiding additional costs, etc., has amended claims 1, 6, and 11 without prejudice or disclaimer. Applicant respectfully submits that the instant rejections cannot be supported by the art in view of the amended claims.
Claim 1 as amended not only defines the combination of an Al-containing first oxide layer and a B-containing second oxide layer (also referred to as the Al-B combination) as well as the particle diameters of primary and secondary particles, but also recites specificatlly “oxides of element M comprising Al2O3”, “oxides of element M' comprising B2O-”, and further defines that “based on the mass of the positive electrode active material substrate, the element M is present in an amount of 0.3% to 2% in the first oxide layer and the element M' is present in an amount of 0.2% to 1% in the second oxide layer.”
Kweon teaches that the coating element preferably includes at least one element selected from the group consisting of Mg, Al, Co, K, Na, Ca, Si, Ti, Sn, V, Ge, Ga, B, As and Zr (P12). Kweon also teaches that coating elements each preferably includes at least one element selected from the group consisting of Mg, Al, Co, K, Na, Ca, Si, Ti, V, Ga, Ge, B, A and Zr (P39). In other words, under the teaching of Kweon, a person having ordinary skill in the art would face more than 100 combinations of possible elements in two layers of oxides and may have to test the performance of almost every combination to determine, because Kweon does not give any hint of which specific combination will have a better performance in the aspects of high temperature storage and cycling. Thus, upon reading Kweon, a person having ordinary skill in the art actually would have a large number of potential solutions without reasonable expectation of success, and have to carry out undue experimentation to arrive at the specific combination of an Al-containing first oxide layer and a B-containing second oxide layer, in absence of creative labor.
Even in paragraphs [0042] and [0105], Kweon fails to give any hint of the specific relative location of the first and second layers of oxides of specific elements. A person having ordinary skill in the art cannot and would not reasonably expect the superior performances achieved by the specific Al-B combination.
Therefore, Kweon fails to teach the specifically defined combination in claim 1, let alone the unexpected results as shown in the present application.
Kamizori and Kodato do not refer to the combination of high temperature storage performance, especially gas generation at high temperatures and meanwhile cycling performance of the electrochemical energy storage device. These documents are also silent about the specifically defined combination in claim 1.

Response:  With respect to the argument of undue experimentation, MPEP § 2164.06 notes the following (Examiner emphasis):
The quantity of experimentation needed to be performed by one skilled in the art is only one factor involved in determining whether "undue experimentation" is required to make and use the invention. "[A]n extended period of experimentation may not be undue if the skilled artisan is given sufficient direction or guidance." In re Colianni, 561 F.2d 220, 224, 195 USPQ 150, 153 (CCPA 1977). ‘The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed.’" In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (citing In re Angstadt, 537 F.2d 498, 502-04, 190 USPQ 214, 217-19 (CCPA 1976)). 
Time and expense are merely factors in this consideration and are not the controlling factors. United States v. Telectronics Inc., 857 F.2d 778, 785, 8 USPQ2d 1217, 1223 (Fed. Cir. 1988), cert. denied, 490 U.S. 1046 (1989).  For example in United States v. Telectronics, Inc., 857 F.2d 778, 8 USPQ2d 1217 (Fed. Cir. 1988), cert. denied, 490 U.S. 1046 (1989), the court reversed the findings of the district court for lack of clear and convincing proof that undue experimentation was needed. The court ruled that since one embodiment (stainless steel electrodes) and the method to determine dose/response was set forth in the specification, the specification was enabling. The question of time and expense of such studies, approximately $50,000 and 6-12 months standing alone, failed to show undue experimentation.
Thus, Applicant’s argument that there are more than 100 combinations of possible elements in two layers of oxides and a person of ordinary skill in the art would have to test the performance of almost every combination is undue experimentation is not persuasive in view of the above case law.  See also the following case law from MPEP § 2164.06(b):  
In In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988), the court reversed the rejection for lack of enablement under 35 U.S.C. 112, first paragraph, concluding that undue experimentation would not be required to practice the claimed immunoassay using monoclonal antibodies to detect hepatitis B-surface antigen (HBsAg). The court found that the nature of monoclonal antibody technology was such that experiments first involve the entire attempt to make monoclonal hybridomas to determine which ones secrete antibody with the desired characteristics. The court found that the specification also provided considerable direction and guidance on how to practice the claimed invention and presented working examples, that all of the methods needed to practice the invention were well known, and that there was a high level of skill in the art at the time the application was filed. Furthermore, the applicant carried out the entire procedure for 
Likewise, the specification of Kewon provides considerable direction and guidance on how to practice the invention, there is sufficient direction and guidance with respect to the elements explicitly identified for each surface treatment layer by Kweon, the experimentation is merely routine, and there are multiple embodiments and method of making the positive active material of Kweon presented; thus, the time and expense of carrying out such studies fails to show undue experimentation.	
Lastly, the following case law is pertinent to instant scenario:
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).

Likewise, reading a list of known compounds as taught by Kweon and selecting a specific one for each layer is not considered a novel and inventive step based on the case law pertinent to art recognized suitability for an intended purpose (MPEP § 2144.07).
Furthermore, the above argument does not address the second part of the rejection of record which notes the following:
Furthermore, Example 4 has a first Al2O3 layer and a second SiO2 layer, wherein Al2O3, SiO2, and B2O3 are equated as suitable layers to prevent reaction between the positive active material and the electrolyte and the oxidation of the electrolyte by Kweon (P105).  
Therefore, it is additionally considered an obvious expedient to one having ordinary skill in the art at the effective filing date to substitute B2O3 in place of SiO2 in Example 4 given the three oxides are equated as suitable layers to prevent reaction between the positive active 2O3 with a B2O3 layer coated thereon.  The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art (MPEP 2143, Exemplary Rationale B).

In the above example, Al2O3 already has been selected for the first layer.  The second layer is taught as SiO2, wherein Al2O3, SiO2, and B2O3 are equated as suitable layers to prevent reaction between the positive active material and the electrolyte and the oxidation of the electrolyte by Kweon (P105).  Thus, the above position is maintained that it is considered an obvious expedient to one having ordinary skill in the art at the effective filing date to substitute B2O3 in place of SiO2 in Example 4 given the three oxides are equated as suitable layers to prevent reaction between the positive active material and the electrolyte and the oxidation of the electrolyte (P105), thereby achieving the specific order of a first Al2O3 with a B2O3 layer coated thereon.  
	It is noted that the above teaching thus has only has two possible outcomes:  Al2O3-SiO2 is the original Example 4, wherein based on the equivalency teaching that the compounds of Al2O3, SiO2, and B2O3 are equated as suitable layers to prevent reaction between the positive active material and the electrolyte and the oxidation of the electrolyte by Kweon (P105), one of ordinary skill in the art would be motivated to provide the following combinations for the first-second layers:
Al2O3- Al2O3
Al2O3- B2O3
	Thus, for these reasons, the above argument is not held persuasive to overcome the rejection of record.  
2)  Claim 1 defines the amounts of the element M and M’ as well as the particle diameters of primary and secondary particles. Kweon fails to disclose the particle size of primary particles. Although Kodata discloses some ranges of particle size of primary particles, the range of particle size in Kodata is specifically determined for the purpose of improving the tap density and output characteristics of battery (see paragraphs [0044]-[0045]).
In contrast, the particle diameters of primary and secondary particles are chosen for controlling the relative number of primary particles in a single secondary particle and thus controlling the relative area of secondary particles that may undergo side reactions with electrolyte in the present application. The side reactions between active materials with electrolyte could lead to gas generation especially at high temperatures and impacting the safety performance of lithium-ion battery. By using the secondary particles and the primary particles with the particle diameters within the range as defined in claim 1, the interface on which the side reactions occur could be further reduced, which helps to decrease the amount of gas produced during the cycle and reduce the volume expansion rate of the battery. In other words, the effects and functions of using the ranges of particle diameters disclosed by Kodata are different from those in the present application.

Response:  MPEP § 2144, Section IV is reproduced below:

RATIONALE DIFFERENT FROM APPLICANT’S IS PERMISSIBLE

The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) ("One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings."); In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991).

Thus, Applicant’s argument that the effects and functions of using the ranges of particle diameters disclosed by Kodata are different from those in the present application is not persuasive given the Courts have held that it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant (MPEP § 2144, Section IV). 
Furthermore, as previously noted, the above arguments with respect to the reasoning behind selection of primary particle range and secondary particle range has no basis in the disclosure as In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."  
Furthermore, "The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  The prior art to Kodata teaches analogous art of a lithium composite oxide, wherein the primary particles of the positive electrode active materials is 0.1-3 μm, and most preferably 0.1 μm to 0.6 μm (P45), and the condensed/agglomerated primary particles form secondary particles with an average diameter of 1- 30 μm, and most preferably 5-15 μm (P44).  Kodata teaches with respect to the primary particle range (P45): 

    PNG
    media_image1.png
    163
    417
    media_image1.png
    Greyscale

Kodata teaches with respect to the secondary particle range (P44):

    PNG
    media_image2.png
    275
    421
    media_image2.png
    Greyscale

	Thus, the conclusion of the prior Office Action is maintained and reproduced below, and the recitation of an additional advantage associated with doing what the prior art suggests does not lend patentability to an otherwise unpatentable invention (MPEP 2135, Section II):
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to provide the positive electrode active material substrate/core particles of Kweon in the form of secondary particles formed by agglomeration of primary particles and in the ranges described above as taught by Kodata to balance the features of filling characteristics, mixing characteristics, specific surface area, and battery performance (P44, 45).  With respect to the ranges taught by Kodata, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP § 2144.05).

3)  Applicant has shown unexpected superiority over the prior art, and respectfully submits that the unexpected results are commensurate in scope with the currently amended claims.
The advantages of the specifically defined combination in claim 1 are the improved high temperature storage performance, especially gas generation at high temperatures and the safety performance of the electrochemical energy storage device and meanwhile improving cycling performance of the electrochemical energy storage device and extending the service life of the electrochemical energy storage device. See Paragraphs [0004] and [0008]-[0009] in US20190044135A1. In other words, synergistic effects are achieved by the claimed subject matters.
Such synergistic effects can be seen from the results of Examples 1 -7 and Comparative Examples 1-6 in Table 1. The high temperature storage performance and cycling performance of the lithium ion battery using the modified positive electrode active material of the present disclosure was remarkably improved. Notably, as evidenced by the comparison of Example 1 and Comparative Example 4, the high temperature storage performance and cycling Al-B combination are superior to the performances of B-Al combination, especially volume expansion ratio of 62% vs. 88%. This is truly surprising.
In the newly filed claims, A12O3 (aluminum oxide) and B2O3 (boron oxide) are included in “oxides of element M” and “oxides of element M'”, respectively. So the claims are commensurate in scope with the evidence offered.
Additionally, it is also mentioned in Office Action that Example 2 is significantly worse than Comparative Example 4 in terms of volume expansion. However, it should be noted that Example 2 and Comparative Example 4 cannot be meaningfully compared, due to more than two variables including the amounts of element M and M', and the arrangements of oxides (Examiner emphasis).


Response:  First, as emphasized above, Applicant notes that Example 2 and Comparative Example 4 cannot be meaningfully compared, due to more than two variables including the amounts of element M and M', and the arrangements of oxides.  The evidenced offered by Applicant in arguing unexpected results is that of Examples 1 -7 and Comparative Examples 1-6 in Table 1, and specifically Example 1 and Comparative Example 4.  However, for the same emphasized reason above by Applicant, Example 1 and Comparative Example 4 cannot be meaningfully compared given more than two variables including the amounts of element M and M', and the arrangements of oxides is changing.  In other words, there is no true comparison in which the amounts of elements M, M' stay the same with the oxides changing.  For this reason alone, the argument is not persuasive.  
Additionally, Comparative Example 4 now falls outside the range required for the first oxide layer amount (claimed range is now 0.3 to 2%), wherein Comparative Example 4 has the amount of element M outside this range at 0.2%.  Thus, the comparison is not meaningful as it is not clear whether the alleged unexpected results is due to the change in amount, change in oxide, or combination thereof.  

It is noted that a future response reciting a new/amended range in conjunction with a successful showing of unexpected results regarding the narrower range than was originally claimed/taught would bring forth a new matter issue, as it would show that the newly claimed range is a different invention than the originally disclosed range.  See MPEP 2163(I)(B).  Thus, the alleged unexpected results would have to be shown for the originally taught ranges (P24); however, the data shows that when Al and B are each at 0.01%, the volume expansion ratio is 106%-- a value significantly higher than Comparative Example 4 (B, Al) at 88%.  Thus, the alleged superior unexpected results do not occur for the entire range originally presented and claimed.  
	Thus, arguendo, if a successful showing of unexpected results for the narrower range was found to be persuasive, the claims would be rejected under 35 U.S.C., 112(a)/first paragraph for bring forth a new matter issue.  The following case law is pertinent to this position:
In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971) (subgenus range was not supported by generic disclosure and specific example within the subgenus range); In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) (an adequate description of a genus may not support claims to a subgenus or species within the genus).

In re Wertheim, 541 F.2d 257 (1976) also states (from page 265) “Where it is clear, for instance, that the broad described range pertains to a different invention than the narrower (and subsumed) claimed range, then the broader range does not describe the narrower range. In re Baird, 348 F.2d 974, 52 CCPA 1747, 146 USPQ 579 (1965); In re Draeger, 150 F.2d 572, 32 CCPA 1217, 66 USPQ 247 (1945).”  

Unexpected results establishes that a small range is a different invention than the broad range so as In re Wertheim points out, if the broad and narrow ranges are different inventions the broad range does not describe the narrow range.  A successful showing of unexpected results has not been shown at this time, and thus a new matter rejection is not made.
	Third, to establish unexpected results, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  There are no data points outside the upper end points of the presently claimed ranges as required (MPEP 716.02(d).  Moreover, if the claims are reverted back to the original ranges that would be required for a showing of unexpected results (see paragraph above), there are no end points on either side of the original endpoints of each range presented.
	Thus, in conclusion, the argument for unexpected results is not persuasive for at least the reasons enumerated above and the rejection is maintained.  

4) Regarding the “positive electrode active material substrate”, please note that claim 1 has been amended to define the lithium-nickel-manganese-cobalt-based oxide ternary material as a positive electrode active material substrate. Applicant respectfully submits that lithium-nickel-manganese-cobalt-based oxide ternary material LiNi0.8Co0.1Mn0.1O2 is merely taken an example as a positive electrode active material substrate in Examples. Upon reading the present specification, a person skilled in the art would readily understand that the improved performance is mainly related to the specific configuration of two special oxide layers, because the oxide layers reduce the direct contact of ternary materials with electrolyte, inhibit the side reactions, and thus have more significant influence on high temperature storage performance and cycling performance of the electrochemical energy storage device. More importantly, it would be too narrow limit the scope to the specific example of LiNi0.8Co0.1Mn0.1O2 only, which makes competitors very easy to unfairly design around. Applicant believes that based on the common knowledge in the art, the experiments and results in the description are commensurate in scope with the claims and support the nonobviousness thereof.

Response:  In the background section of the instant specification, the issue identified is that “…Ni-rich NCM ternary materials have unstable surface structure, and side reactions are accelerated on the Ni-rich cathode/electrolyte interface due to the high oxidative activity of Ni4+ ions, leading to gas generation especially at high temperature and impacting the safety performance of lithium-ion battery…”  As detailed in the prior Office Action, “Ni-rich” is problematic in terms of the disclosure failing to define what this is intended to constitute, wherein evidential references were previously cited both by the Applicant and the Examiner showing the wide discrepancy of what “Ni-rich” can be defined as in the state of the prior art.  given subset of lithium-nickel-manganese-cobalt-based oxide ternary materials that have a certain threshold of nickel when used with the first and second oxide layers as claimed; however, it is not clear based on the specification what that threshold would be.  Thus, for example, there is no reasonable basis to conclude that the alleged unexpected results would occur for any and all lithium-nickel-manganese-cobalt-based ternary materials including any amount of nickel.  
Thus, the prior position is maintained:  in the absence of factual evidence in the record by way of an appropriate affidavit or declaration, there is no basis to conclude that the use of any “lithium-nickel-manganese-cobalt-based oxide ternary material” will have the same results as that of the specific material of LiNi0.8Co0.1Mn0.1O2.  The claimed genera is not commensurate in scope with the species offered as evidence (see MPEP 716.02(d)):
In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.); and 

In re Lindner, 457 F.2d 506, 509, 173 USPQ 356, 359 (CCPA 1972) (Evidence of nonobviousness consisted of comparing a single composition within the broad scope of the claims with the prior art. The court did not find the evidence sufficient to rebut the prima facie case of obviousness because there was "no adequate basis for reasonably concluding that the great number and variety of compositions included in the claims would behave in the same manner as the tested composition.") 

Note that in the In re Grasselli case law, the genus of “alkali metal” has only six known possibilities, wherein the experiments limited to sodium (1/6 possibilities) were not held as commensurate in scope with the claims to rebut the prima face case of obviousness.  The genus of “a lithium-nickel-manganse-cobalt-based oxide ternary material” has thousands, if not tens-of-0.8Co0.1Mn0.1O2 is thus certainly insufficient in terms of being commensurate in scope with the genus claimed in view of the In re Grasselli case law in which 1/6 was not sufficient.  	 

Conclusion
9.	The prior art previously made of record and not relied upon considered pertinent to applicant's disclosure is repeated below:
Choi et al. (US 2016/0336595) teaches a positive electrode active material coated with coating layer including Al and B (abstract), wherein P103-104 teaches a multi-layered positive active material core coated with B2O3 and then Al2O3.

Bugga et al. (US 2017/0012284) teaches a positive electrode active material for lithium secondary batteries that are provide with a coating material, wherein the cathode particles include primary particles with a particle diameter of 100-200 nm (0.1-0.2 μm) that agglomerate into spherical secondary particles between 6-10 μm in diameter (P102).  

Ochiai et al. (US 2016/0380271) teaches analogous art of lithium composite oxide materials as positive electrode active materials for a lithium secondary battery, wherein the average diameter of primary particles of the positive electrode active material is preferably greater than or equal to 100 nm and less than or equal to 500 nm (i.e. 0.1-0.5 μm), and the average size of the secondary particles is preferably greater than or equal to 5 μm and less than or equal to 50 μm (P183).  


10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867.  The examiner can normally be reached on Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMANDA J BARROW/            Primary Examiner, Art Unit 1729